DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  "a plurality of electrical switch" should be changed to -- a plurality of electrical switches --..  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a determiner in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites, in pertinent part, “the n electrical switches”. Claim 7 also recites “a plurality of electrical switches” and “each of the n pushbutton switches composed of an electrical switch”. It is not clear to which electrical switch “the n electrical switches” refers. For purposes of examination, this limitation is interpreted as the electrical switch of the n pushbutton switches. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsumaru (JP 2007-188797 A).
Regarding claim 7, Tsumaru discloses a multistage pushbutton switch device comprising: a pushbutton (31; Fig.s 3 and 4) that is energized in a projection direction, and is pressed and displaced against an energizing direction (Figs. 6-8); and a plurality of electrical switch (26; par. [0025]-[0026]), each switch composed of a tactile switch that is operated from an off state to an on state by pressing operation of the pushbutton (31), wherein n (n is an integer of two or more) pushbutton switches (37/32/34 and 44/40/41) and at least one load absorption spring (35)  are arranged between the pushbutton (31) and a reaction force wall (46) receiving a reaction force of an energizer (F) that energizes the pushbutton (31), in the same axial line, so that other elements than elements that contact with the reaction force wall (46) are movable (Figs. 6-8), each of the n pushbutton switches (37/32/34 and 44/40/41) is composed of an electrical switch (37 and 44) and a pusher (32/34 and 40/41) that operates the electrical switch, and (n-1) that is one less than n, or more pushbutton switches (44/40/41) are arranged at least one of between the pushbutton and the pushbutton switch that is the nearest to the pushbutton, between the pushbutton switches (37/32/34 and 44/40/41) that are adjacent to each other (Fig. 4), and between the reaction force wall and the pushbutton switch that is the nearest to the reaction force wall, and strengths of the (n-1) or more intermediate spring (42) and the load absorption spring (35) are set so that an electrical switch (37) that is turned on lastly is turned on before the pushbutton (31) abuts to the stopper (33; Fig. 8).
Regarding claim 8, Tsumaru discloses the multistage pushbutton switch device according to claim 7, further comprising: a determiner (40a; Fig. 4) that determines an initial elastic force of the intermediate spring (42) of at least one of the pushbutton switch (44/40/41).
Regarding claim 9, Tsumaru discloses the multistage pushbutton switch device according to claim 7, wherein the n pushbutton switches (37/32/34 and 44/40/41) include one pushbutton switch (37/32/34) that is not arranged with (positioned above; Fig. 4) the intermediate spring (42), and (n-1) pushbutton switches (44/40/41) that are arranged with the intermediate spring (42; Fig. 4).
Regarding claim 10, Tsumaru discloses the multistage pushbutton switch device according to claim 8, wherein the n pushbutton switches (37/32/34 and 44/40/41) include one pushbutton switch (37/32/34) that is not arranged with (positioned above; Fig. 4) the intermediate spring (42), and (n-1) pushbutton switches (44/40/41) that are arranged with the intermediate spring (42; Fig. 4).
Regarding claim 11, Tsumaru discloses the multistage pushbutton switch device according to claim 7, wherein all the n pushbutton switches (37/32/34 and 44/40/41) are pushbutton switches (37/32/34 and 44/40/41) that are arranged with (coupled with directly or indirectly within the multistage pushbutton switch device; Fig. 4) the intermediate spring (42).
Regarding claim 12, Tsumaru discloses the multistage pushbutton switch device according to claim 8, wherein all the n pushbutton switches (37/32/34 and 44/40/41) are pushbutton switches (37/32/34 and 44/40/41) that are arranged with (coupled with directly or indirectly within the multistage pushbutton switch device; Fig. 4) the intermediate spring (42).
Regarding claim 13, Tsumaru discloses the multistage pushbutton switch device according to claim 9, wherein n=2 (37/32/34 and 44/40/41).
 Regarding claim 14, Tsumaru discloses the multistage pushbutton switch device according to claim 10, wherein n=2 (37/32/34 and 44/40/41).
Regarding claim 15, Tsumaru discloses the multistage pushbutton switch device according to claim 11, wherein n=2 (37/32/34 and 44/40/41).
Regarding claim 16, Tsumaru discloses the multistage pushbutton switch device according to claim 12, wherein n=2 (37/32/34 and 44/40/41).
Regarding claim 17, Tsumaru discloses the multistage pushbutton switch device according to claim 7, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Regarding claim 18, Tsumaru discloses the multistage pushbutton switch device according to claim 8, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Regarding claim 19, Tsumaru discloses the multistage pushbutton switch device according to claim 9, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Regarding claim 20, Tsumaru discloses the multistage pushbutton switch device according to claim 10, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 
Regarding claim 21, Tsumaru discloses the multistage pushbutton switch device according to claim 11, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Regarding claim 22, Tsumaru discloses the multistage pushbutton switch device according to claim 12, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Regarding claim 23, Tsumaru discloses the multistage pushbutton switch device according to claim 13, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Regarding claim 24, Tsumaru discloses the multistage pushbutton switch device according to claim 14, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Regarding claim 25, Tsumaru discloses the multistage pushbutton switch device according to claim 15, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Regarding claim 26, Tsumaru discloses the multistage pushbutton switch device according to claim 16, the multistage pushbutton switch device for an endoscope (Figs. 1 and 9), further comprising a solenoid valve (par. [0023] and [0069]-[0070]) that performs any two or more operations of air supply, water supply, and spraying, from a discharge nozzle opened in a tip end of an intracorporeal insertion portion (Figs. 1 and 9; par. [0087] and [0103]-[0104]), in response to on/off of the plurality of electrical switches.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795